Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is made FINAL.
Status of the Claims
The status of the claims is as follows:
	Claims 1-3, 8, 11, 14 and 18-20 filed on 27 September 2021, are pending.
	Claims 4-7, 9, 10, 12, 13 and have been cancelled.
	Claims 1-3, 8, 11, 14 and 18-20 have been hereby examined.

Interview
An applicant-initiated interview was conducted on 8 September 2021 with Attorney Whitney Remily (see Interview Summary dated 15 September 2021). 

Withdrawn Rejections
The rejection of claims 11-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendments dated 9 August 2021.
The rejection of claims 1, 2, 3, 15 and 16 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more has been withdrawn in light of the amendments dated 27 September 2021.
The rejection of claims 1-6, 9 and 12-16 under 35 U.S.C. 102(a)(2) as being anticipated by Gordon-Kamm et al (AU 199737186 B2; published 2 February 1997) has been withdrawn in light of the amendments dated 9 August 2021 and 27 September 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014. Journal of Biotechonology 171: 8-16) and  Kranz et al (1995. The Plant Journal 8: 9-23). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 7 April 2021, as applied to claims 1-16. Applicant’s arguments filed 9 August 2021 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method for introducing a substance into a plant, comprising introducing a substance into a plant germ cell with incomplete cell wall formation wherein the plant is a monocotyledonous plant selected from the group consisting of maize, wheat, barley, rice, and sorghum, wherein the substance is selected from the group consisting of nucleic acids, proteins, and peptides, and wherein the substance is not naturally present in the monocotyledonous plant, wherein the method comprises obtaining a fertilized egg by fusing an egg cell and a sperm cell by electrofusion OR isolating a fertilized egg cell and introducing the substance into the fertilized egg cell within 120 minutes after the fertilized egg cell is fertilized, wherein the fertilized egg cell has incomplete cell wall formation at the time of introducing the substance into the fertilized egg. The claims are further drawn to a plant germ cell that has not been treated with a plant tissue-degrading enzyme before introduction of the substance, wherein the rate of cell wall formation is 65% or less and wherein the introduction of the substance is performed within 60 minutes after the fertilized egg cell is obtained. The claims are broadly drawn to a method for introducing a substance into a plant, comprising introducing a substance into a plant germ cell with 

Regarding claims 1 and 18: Chen et al teach a method for introducing a substance into a plant using a transformation system to generate high-quality transgenic maize plants (monocotyledonous plant) rapidly and directly [abstract].  Chen et al teach it is the basic principle of zygote transformation that if the exogenous DNA can enter the zygote, and then be integrated into the host genome between fusion of germ cells and the start of first mitotic division, transgenic plants could be generated directly through normal embryogenesis with no intervening dedifferentiation callus stage [page 9, left col. para. 2]. Chen et al teach that transgenic plants can be generated directly through the zygotic embryogenesis, thereby reducing a long period of tissue culture and further avoiding morphological abnormalities and low expression and unstable inheritance of transgenes [page 9, left col., para. 2].  Chen et al teach using Agrobacterium infection of in vitro cultured ovules isolated 24 hours after pollination [page 9, left col. para. 3] and that cobs were isolated just after fertilization (24h after hand-pollination) [page 9, rt. col., para 2]. Chen et al teach that the Agrobacterium tumefaciens strain EHA101 carrying a binary vector pTF102 was used for transformation and the pTF102 vector contains the bar selectable marker gene inserted between the cauliflower mosaic virus (CaMV) 35S promoter and the soybean vegetative storage protein terminator and gus reporter gene inserted between CaMV 35S promoter and CaMV 35S terminator (which reads on wherein the substance is a nucleic acid and wherein the substance is not naturally present in the monocotyledonous plant). Chen et al teach that the pollinated ovules were isolated from the cobs during the 2 hour (120 minutes) Agrobacterium preculture step, a perforation was done on introducing the substance within 120 or 360 mins after the fertilized egg cell is obtained) [para. bridging pages 9 and 10].

Chen et al do not specifically teach wherein the fertilized egg cell has incomplete cell wall formation at the time of introduction of the substance into the fertilized egg. 

Although Chen et al do not specifically teach wherein the fertilized egg cell has incomplete cell wall formation at the time of introduction this event would naturally follow given the cytological events that occur during fertilization and subsequent development. Kranz et al teach early cytological events after fertilization in Zea mays [entire document].  Kranz et al teach that cell wall formation begins 30 seconds after cell fusion and that the first cell division occurs 40-60 hours after cell fusion [Table 1, Figure 2].  Kranz et al teach that in a time course study from 30 sec to 48h after fusion, an increasing intensity of cell wall fluorescence was observed and that newly formed cell wall material was spread unevenly over the whole surface of the cell [page 12, left col., para. 2]. Therefore, after considering Kranz et al as a whole, one of ordinary skill in the art would understand that after cell fusion (fertilization), cell wall formation begins and continues until the first cell division (40-60 hours after fusion).  One would also understand that the cell wall formation is incomplete until the first cell division (from 10 seconds to at least 40 hours). Given that Chen et al used embryos that were collected just after fertilization (24 hours after pollination) and prepared 120 minutes after collection, the embryos that Chen et al utilized had incomplete cell wall formation, since complete cell wall formation does not occur until the first cell division (40-60 hours after cell fusion). 

Regarding claim 2, Chen et al teach that the ovary wall was dissected away using fine-tipped forceps to expose the glistening dome of pollinated ovule (which reads on wherein the plant germ cell isolated is not treated with a plant tissue-degrading enzyme before introduction of the substance) [page 9, rt. col., para 2].

Regarding claim 3, Chen does not specifically teach wherein the rate of cell wall formation is 65% or less. 
Although Chen et al do not specifically teach wherein the rate of cell wall formation is 65% or less, this event would naturally follow given the cytological events that occur during fertilization and subsequent development. As discussed above, Kranz et al teach that cell wall formation begins 30 seconds after cell fusion and that the first cell division occurs 40-60 hours after cell fusion [Table 1, Figure 2]. After fertilization, Kranz et al show that cell wall formation begins after 30 seconds, nuclear fusion occurs 35-60 mins after fertilization, nuclear division occurs 39-50 hours after fertilization and cell division occurs 40-60 hours after fertilization.  Kranz et al teach that in a time course study from 30 sec to 48h after fusion, an increasing intensity of cell wall fluorescence was observed and that newly formed cell wall material was spread unevenly over the whole surface of the cell [page 12, left col., para. 2]. Therefore, after considering Kranz et al as a whole, one of ordinary skill in the art would understand that after cell fusion (fertilization), cell wall formation begins and continues until the first cell division (40-60 hours after fusion).  One would also understand that the cell wall formation is incomplete until the first cell division (from 10 seconds to at least 40 hours). Given that the embryos of Chen et al were collected just after fertilization (24 hours after pollination) and prepared 120 mins after collection, the embryos that Chen et al utilized had incomplete cell wall formation and were 38-58 hours away from complete cell wall formation (the first cell division).  It would naturally follow that the embryos of Chen et al would have the rate of cell wall formation of 65% or less given that the embryos were only 2 hours into the 40 plus hour process of complete cell wall formation.  Furthermore, one would have been motivated to use embryos that have incomplete cell wall formation and a rate of less than 65% because the cell wall inhibits entrance of substances into the cell.

Regarding claim 8, Chen does not specifically teach wherein step (2) of introducing the substance is performed within 60 minutes after the fertilized egg cell is obtain. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods as taught by Chen et al and to introduce a foreign substance into a plant germ cell within a specified time frame.  Chen teach introducing transgenes into maize fertilized egg cells within 120 mins 
Furthermore, one skilled in the art at the time the invention was made would have been motivated to use such a timeframe from collection of the fertilized egg and transformation as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as time between collection of the fertilized egg cell and transformation of the egg cell is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular timeframe for collection and transformation of a fertilized egg cell is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Furthermore, differences in timeframes between collection and transformation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such timeframe is critical (see MPEP 2144.05). 

Regarding claim 11, Chen et al teach that the pollinated ovules were isolated from the cobs during the 2 hour (120 minutes) Agrobacterium preculture step, a perforation was done near the micropyle and a droplet of Agrobacterium inoculum was placed on top of the perforated area (which reads on introducing the substance within 240 mins after the fertilized egg cell is obtained) [para. bridging pages 9 and 10].


Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014. Journal of Biotechonology 171: 8-16) and  Kranz et al (1995. The Plant Journal 8: 9-23) as applied to claims 1-3, 8, 11 and 18 above, and in further view of Rhodes et al (1995. Transformation of Maize by electroporation of embryos. In Methods in Molecular Biology, Vol 55. Plant Cell Electroporation and Electrofusion Protocols. Edited by J.A. Nickoloff. pages 121-131).

The claims are further drawn to wherein the substance is introduced using a PEG method or an electroporation method, wherein said introducing step involves mixing a liquid containing said fertilized egg with a separate liquid containing said substance to form a mixed liquid containing both of said fertilized egg and said substance, wherein said substance is a nucleic acid and said introducing step further comprises culturing said fertilized cell until expression of said nucleic acid occurs.

The teachings of Chen et al and Kranz et al are discussed above.

Rhodes et al teach that the development of protocols to insert DNA directly into plant cells without prior removal of cell walls, greatly expands the genetic manipulations possible with plants [page 121, para. 2]. Electroporation causes DNA uptake through both the cell wall and the cell membrane and that the pulse of electric current may be carrying DNA through interstices in the cell walls by electrophoresis, and simultaneously, producing temporary pores in the cell membrane that permit DNA to pass into the cytoplasm [page 122, para. 2]. 

Regarding claim 14, Rhodes et al teach transformation methods using electroporation of maize embryos [entire document]. Rhodes et al teach applying a single electrical pulse of 375 V/cm from a 900 µF capacitor (page 126, #6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the known electroporation transformation method with the methods of Chen et al and Kranz et al to introduce a substance into a fertilized egg cell. Transformation using electroporation is well known in the art and electroporation-mediated, PEG/liposome-mediated, silicon carbide-mediated, microinjection and native gene transfer [page 8, left col., para. 1]. One would have been motivated to try electroporation with the methods of Chen et al and Kranz et al using a fertilized egg cell because transformation using electroporation allows uptake of DNA through both the cell wall and the cell membrane [Rhodes-page 122, para. 2]. Furthermore, Chen et al state that a finite number of transformation methods, including electroporation-mediated transformation, have been successful in producing transgenic maize plants. One would have had reasonable expectations of success given that the electroporation transformation methods of Rhodes et al were successful and not dependent of the lack of cell wall for introducing the nucleic acid into the cells to produce transgenic plants.

Regarding claim 19, Rhodes et al teach placing between 5 and 150 embryos into a cuvet or small vessel and adding electroporation media (EPM; 80 mM KCL, 5 mM CaCl2, 10 mM HEPES, 0.425 mannitol (page 125, first sentence)) [which reads on liquid containing said fertilized egg] and adding 10-20 µg of plasmid DNA [which reads on separate liquid containing said substance] to a total volume of 200 µL (which reads on a mixed liquid containing both of said fertilized egg and said substance) [page 126, #5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to place the fertilized eggs as taught by Chen et al and Kranz et al into the curvet containing the electroporation media and to add the plasmid DNA to obtain a mixed liquid containing both the fertilized egg and substance as taught by Rhodes et al. One would have been motivated to mix the liquid containing the fertilized egg with the liquid containing the DNA to produce a mixed liquid because these are the method steps of the electroporation method of transformation as taught by Rhodes et al. One would have had reasonable expectations of success given that the electroporation transformation methods of Rhodes et al were successful and not dependent of the lack of cell wall for introducing the nucleic acid into the cells to produce transgenic plants.

Regarding claim 20, Rhodes et al teach methods of culturing the embryos to produce stable transformants 4-6 weeks after electroporation. Rhodes teach culturing the cells on a medium to which a selective agent has been added and that only cells that have integrated a functional copy of the selectable marker gene (introduced substance) will proliferate (which reads on culturing said fertilized cell until expression of said nucleic acid occurs) [page 126, #6, #7 and section 3.2]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to culture the fertilized eggs as taught by Chen et al and Kranz et al using the electroporation methods as taught by Rhodes et al until expression of said nucleic acid occurs. One would have been motivated to culture the cells unitl expression of said nucleic acid occurs because these are the method steps of the electroporation method of transformation as taught by Rhodes et al. One would have had reasonable expectations of success given that the electroporation transformation methods of Rhodes et al were successful and not dependent of the lack of cell wall for introducing the nucleic acid into the cells to produce transgenic plants.


Applicant’s Arguments dated 9 August 2021
Applicants urge that claim 1 and claim 18 recite specific steps for introducing a substance. Applicants urge that claim 1 recited that the fertilization is by electrofusion and that the substance is performed with 120 after the fertilized egg cell is obtained and claim 18 related to natural fertilization and that introducing the substance is performed within 360 minutes after the fertilized egg cell is obtained. Applicants further urge that none of the cited references describe or suggest the technical features of the claimed invention, that is, introducing a substance by using a plant germ cell with incomplete cell wall formation, that is just after fertilization BEFORE cell wall of the plant cell is formed.  The cited prior art also does not teach the limitations relating to introducing the substance within 120 minutes after fertilization by electrofusion (claim 1) or within 360 minutes after fertilization in case of natural fertilization. Applicants urge that in Chen’s method, at least 24 hours have been passed after fertilization before the introduction of a substance (response pages 8-10)

	(1-i) fusing an egg cell and a sperm cell of a plant by electrofusion (claim 1)/natural fertilization (claim 18) to produce a fertilized egg cell OR
	(1-ii) isolating a fertilized egg cell of a plant from a tissue containing the fertilized egg cell.

Accordingly, one may obtain a fertilized egg cell by either fusing an egg cell and a sperm cell by the specified method OR by isolating a fertilized egg cell from a tissue containing the fertilized egg cell. Therefore both claims 1 and 18 are essentially drawn to a method for introducing a substance into a plant, comprising introducing a substance into a plant germ cell with incomplete cell wall formation wherein the method comprises obtaining a fertilized egg by isolating a fertilized egg cell of a plant from a tissue containing the fertilized egg cell and introducing the substance into the fertilized egg cell within 120 minutes (within 360 minutes would include 120 minutes) after the fertilized egg cell is fertilized, wherein the fertilized egg cell has incomplete cell wall formation at the time of introducing the substance into the fertilized egg. 
	Regarding the arguments that none of the cited art, specifically Chen et al, teach such a short period of time after the fertilized egg cell is obtained. Chen et al teach cultured ovules were isolated 24 hours after pollination. Applicants urge that in Chen’s method, at least 24 hours have been passed after fertilization before the introduction of a substance (response page 10). The Chen reference is referring to isolating the ovules after pollination; not after fertilization as argued by Applicants .  It is well known in the art that it takes approximately 24 hours after pollination for fertilization to occur. Furthermore, Chen et al states that cobs were isolated just after fertilization (24h after hand-pollination) [page 9, rt. col., para 2]. Chen et al teach that the pollinated ovules were isolated from the cobs during the 2 hour Agrobacterium preculture step [para. bridging pages 9 and 10]. Chen et al clearly teaches introducing the substance 120 minutes after fertilization. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 8, 11, 16 and 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7 and 12-16 of copending Application No. 16/943913 (reference application) in view of Chen et al (2014. Journal of Biotechonology 171: 8-16) and  Kranz et al (1995. The Plant Journal 8: 9-23). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 7 April 2021, as applied to claims 1-13 and 15-16. Applicant’s arguments filed 9 August 2021 have been fully considered but they are not persuasive.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both the instant and co-pending applications are drawn to a method for introducing a substance into a plant cell comprising introducing a substance into a monocotyledonous, gramineous maize fertilized egg cell. The difference in scope between the instant and co-pending application is the timeframe for introducing the substance (nucleic acid) into the fertilized egg cell.
However introducing a substance was known in the art. Chen et al teach a method for introducing a substance into a plant using a transformation system to generate high-quality transgenic maize plants (monocotyledonous plant) rapidly and directly [abstract]. Chen et al teach that the pollinated ovules were isolated from the corn cobs 2 hours (120 minutes) before the transformation step (which reads on introducing the substance within 120, 240  or 360 minutes after the fertilized egg cell is fertilized) [para. bridging pages 9 and 10]. 
Chen et al does not teach introducing the substance into the fertilized egg cell within 60 minutes after the fertilized egg cell is obtained
Kranz et al teach that cell wall formation begins 30 seconds after cell fusion and that the first cell division occurs 40-60 hours after cell fusion [Table 1, Figure 2]. After fertilization, Kranz et al show that cell wall formation begins after 30 seconds, nuclear fusion occurs 35-60 mins after fertilization, nuclear division occurs 39-50 hours after fertilization and cell division occurs 40-60 hours after fertilization.  Kranz et al teach that in a time course study from 30 sec to 48h after fusion, an increasing intensity of cell wall fluorescence was observed and that newly formed cell wall material was spread unevenly over the whole surface of the cell [page 12, left col., para. 2]. Therefore, after considering Kranz et al as a whole, one of ordinary skill in the art would understand that after cell fusion (fertilization), cell wall formation begins and 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of co-pending ‘913 and to introduce a foreign substance into a plant germ cell within a specified time frame as taught by Chen et al and Kranz et al to arrive at the claimed invention.  Chen teach introducing transgenes into maize fertilized egg cells within 120 minutes and also state that the principle of zygote transformation is that exogenous DNA can enter the zygote, and then be integrated into the host genome between fusion of the germ cells and the start of the mitotic division. Kranz et al teach that nuclear fusion occurs 35-60 minutes after cell fusion and that cell division occurs 40-60 hours after fusion in maize. One of ordinary skill in the art would have been motivated to modify the teachings and introduce the substance within 360, 240, 120 or 60 minutes after the fertilized egg cell is obtained so that the substance can integrate into the fertilized egg cell before nuclear fusion and before the first cell division.  One would have had reasonable expectation of success given that Chen et al was successful in recovering transgenic maize plants from ovules isolated 24 hours after pollination and transformed within 2 hours (120 minutes) of obtaining the fertilized eggs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims are co-extensive.
One of ordinary skill in the art would have recognized that any known means of substance introduction could be employed. One of ordinary skill in the art would have recognized that the instantly claimed fertilized egg cell that has incomplete cell wall formation still encompasses some formation of “a cell wall” as stated in the reference application.  One of ordinary skill in the art would have also recognized that the plant germ cell or fertilized egg cell of the instant application could be in a liquid phase wherein the solution contains a gelling agent.
The two application have the same inventive entity and are not patentably distinct from each other. 
This is a provisional nonstautory double patenting rejection. 

Applicant’s Arguments dated 9 August 2021
Applicants urge that the claims of the present invention have been amended and overcome this rejection based on obviousness-type double patenting. (response page 10)
These arguments have been carefully considered but are not deemed persuasive. As discussed above, the copending Application No. 16/943913 in view of Chen et al and  Kranz et al make obvious the invention of newly amended claims 1-3, 8, 11, 16 and 18. Both the instant and co-pending applications are drawn to a method for introducing a substance into a plant cell comprising introducing a substance into a monocotyledonous, gramineous maize fertilized egg cell. The difference in scope between the co-pending and instant application is the timeframe for introducing the substance (nucleic acid) into the fertilized egg cell. Chen et al teach introducing the substance into the fertilized egg within 120 minutes (which include within 320 and 240 minutes).  Kranz et al teach that nuclear fusion occurs 35-60 minutes after cell fusion and that cell division occurs 40-60 hours after fusion in maize. One of ordinary skill in the art would have been motivated to modify the teachings and introduce the substance within 360, 240, 120 or 60 minutes after the fertilized egg cell is obtained so that the substance can integrate into the fertilized egg cell before nuclear fusion and before the first cell division.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of co-pending ‘913 and to introduce a foreign substance into a plant germ cell within a specified time frame as taught by Chen et al and Kranz et al to arrive at the claimed invention.  One would have had reasonable expectation of success given that Chen et al was successful in recovering transgenic maize plants from ovules isolated 24 hours after pollination and transformed within 2 hours (120 minutes) of obtaining the fertilized eggs.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN M REDDEN/Examiner, Art Unit 1661